Name: Commission Regulation (EEC) No 1478/79 of 11 July 1979 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1979 Berlin Trade Fair
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 17. 7 . 79 Official Journal of the European Communities No L 180/5 COMMISSION REGULATION (EEC) No 1478/79 of 11 July 1979 on the establishment of supplementary quotas for imports into the Community of certain textile products originating in certain third countries participating in the 1979 Berlin Trade Fair THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In addition to the quantitative limits on imports esta ­ blished by Regulation (EEC) No 3059/78 , supplemen ­ tary quotas as set out in the Annex hereto shall be established in respect of the Berlin Trade Fair to be held between 19 and 23 September 1979jand shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 establishing a common procedure for administering quantitative quotas ('), as amended by Regulation (EEC) No 11 76/79 (2 ), and in particular Article 9 (3) thereof, Whereas by Regulation (EEC) No 3059/78 the impor ­ tation of textile products originating in certain third countries was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in the third country in which they originate after 1 October 1979 . 2 . The period of validity of import authorizations or equivalent documents issued in accordance with paragraph 1 shall not extend beyond 31 December 1980 . 3 . The Commission shall be informed not later than 31 December 1979 of the total quantities covered by contracts authorized under paragraph 1 . Whereas a trade fair is to be held, as last year, in Berlin in September 1979 , at which third countries which export products subject to Regulation (EEC) No 3059/78 are expected to participate ; whereas supple ­ mentary quotas have already been established, in respect of the 1978 fair, by Commission Regulation (EEC) No 1966/78 (3 ) ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insufficient to meet the requirements of the trade fair ; Whereas it is therefore necessary to establish supple ­ mentary quotas for the Berlin Trade Fair and to allo ­ cate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3059/78 ; Article 3 Importation of the textile products covered by authori ­ zations given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3059/78 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee set up by Regulation (EEC) No 3059/78 , Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 27 . 12 . 1978, p. 1 . $ OJ No L 149, 18 . 6 . 1979, p. 1 . P) OJ No L 224, 15 . 8 . 1978 , p. 23 . No L 180/6 Official Journal of the European Communities 17 . 7 . 79 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 July 1979 . For the Commission Wilhelm HAFERKAMP Vice-President 17. 7. 79 Official Journal of the European Communities No L 180/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Third countries Units Quantities 4 ex 60.04 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts, T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, undervests and the like, knitted or crocheted, not elastic or rubberized, other than babies' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers of regenerated textile fibres Malaysia Philippines Thailand 1 000 pieces 1 000 pieces 1 000 pieces 53 103 90 5 ex 60.05 A 60.05-01 ; 27 ; 28 ; 29 ; 30 ; 33 ; 36 ; 37 ; 38 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys, pullovers , slip-overs , twinsets , cardigans, bed-jackets and jumpers , knitted or crocheted, not elastic or rubberized , of wool , of cotton or of man-made textile fibres Pakistan Philippines Thailand 1 000 pieces 1 000 pieces 1 000 pieces 88 68 87 6 ex 61.01 ex 61.02 B 61.01-62 ; 64 ; 66 ; 72 ; 74 ; 76 61.02-66 ; 68 ; 72 Men's and boys' outer garments : Women's, girls' and infants' outer gar ­ ments : B. Other : Men's and boys' woven breeches, shorts and trousers (including slacks) ; women's, girls' and infants' woven trousers and slacks of wool , of cotton or of man-made textile fibres Sri Lanka 1 000 pieces 42 7 ex 60.05 A II ex 61.02 B 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's, girls' and infants' outer garments : B. Other : Blouses and shirt blouses , knitted or crocheted (not elastic or rubberized), or woven , for women , girls and infants , of wool , of cotton or of man-made textile fibres India Pakistan Philippines Singapore Sri Lanka Thailand 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 182 39 49 117 44 45 8 ex 61.03 61.03-1 1 ; 15 ; 19 Men's and boys' under garments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven , of wool , of cotton or of man-made textile fibres Malaysia Pakistan Singapore Sri Lanka 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 58 53 62 126 No L 180/8 Official Journal of the European Communities 17. 7 . 79 Cate ­ gory CCT heading No NIMEXE code ( 1979) i Description Third countries / Units Quantities 9 ex 55.08 ex 62.02 B 55.08-10 ; 30 ; 50 ; 80 62.02-71 Terry towelling and similar terry fabrics of cotton Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven cotton terry fabrics ; toilet and kitchen linen of woven cotton terry fabrics India Pakistan Brazil Tonnes Tonnes Tonnes 23 20 126 11 ex 60.02 60.02-50 ; 60 ; 70 ; 80 Gloves, mittens and mitts , knitted or crocheted , not elastic or rubberized : Gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized , other than those of category 10 , of wool , of cotton or of man-made textile fibres Philippines Thailand 1 000 pairs 1 000 pairs 55 101 13 ex 60.04 60.04-48 ; 56 ; 75 ; 85 Under garments , knitted or crocheted , not elastic or rubberized : Men's and boys ' underpants and briefs, women's , girls ' and infants ' (other than babies ') knickers and briefs , knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres Brazil 1 000 pieces 63 14 A ex 61.01 61.01-01 Men's and boys' outer garments : Men's and boys ' coats of impregnated , coated , covered or laminated woven fabric falling within heading No 59.08 , 59.1 1 or 59.12 South Korea 1 000 pieces 75.1 14 B ex 61.01 61.01-41 ; 42 ; 44 ; 46 ; 47 Men's and boys' outer garments : Men's and boys' woven overcoats , rain ­ coats and other coats , cloaks and capes , other than those of category 14 A, of wool , of cotton or of man-made textile fibres South Korea 1 000 pieces 85.8 15 B ex 61.02 B 61.02-31 ; 32 ; 33 ; 3,5 ; 36 ; 37 ; 39 ; 40 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes , jackets and blazers , other than garments of category 1 5 A, of wool , of cotton or of man-made textile fibres India Philippines 1 000 pieces 1 000 pieces 10 18 17. 7. 79 Official Journal of the European Communities No L 180/9 Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Third countries Units Quantities 18 ex 61.03 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' woven under garments other than shirts, of wool , of cotton or of man-made textile fibres Singapore Tonnes 51 19 61.0.5 B 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabrics, of a value of not more than 15 EUA/kg India Malaysia 1 000 pieces 1 000 pieces 1 590 2 000 20 ex 62.02 B 62.02-11 ; 19 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen , woven India Brazil Tonnes Tonnes 135 97 21 ex 61.01 ex 61.02 B ' 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments Women's, girls' and infants' outer garments : B. Other : Parkas, anoraks, windcheaters and the like , woven , of wool , of cotton or of man-made textile fibres South Korea Singapore 1 000 pieces 1 000 pieces 177.4 12 22 56.05 A 56.05-03 ; 05 ; 07 ; 09 - 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 56.05-21 ; 23 ; 25 ; 28 ; 32;34;36 Yarn of man-made fibres (discontinuous or waste)' not put up for retail sale : A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres not put up for retail sale : a) Of which : Acrylic Malaysia Singapore Thailand Tonnes Tonnes Tonnes 139 110 28 24 ex 60.04 60.04-47 ; 73 Under garments, knitted or crocheted; not elastic or rubberized : Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres Pakistan Singapore Brazil 1 000 pieces 1 000 pieces 1 000 pieces 5 8 8 No L 180/ 10 Official Journal of the European Communities 17. 7 . 79 Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Third countries Units Quantities 25 ex 60.04 60.04-51 ; 53 ; 81 ; 83 Under garments , knitted or crocheted, not elastic or rubberized : Women's, girls ' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses, of cotton or synthetic fibres Malaysia Philippines Singapore Brazil 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 6 25 8 31 26 ex 60.05 A II ex 61 .02 B 60.05-41 ; 42 ; 43 ; 44 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool , of cotton or of man ­ made textile fibres India Philippines 1 000 pieces 1 000 pieces 142 40 ¢ 27 ex 60.05 A II ex 61.02 B 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Women's , girls' and infants' outer garments : B. Other : Women's, girls ' and infants' (other than babies') woven and knitted or crocheted skirts , including divided skirts India Singapore 1 000 pieces 1 000 pieces 120 17 29 ex 61.02 B 61.02-42 ; 43 ; 44 Women's, girls' and infants' outer garments : B. Other : Women's , girls' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered , packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres India 1 000 pieces 8 30 A ex 61.04 61.04-1 1 ; 13 ; 18 Women's, girls' and infants ' under garments : Women's, girls' and infants' woven pyjamas and night dresses, of wool , of cotton or of man-made textile fibres South Korea Singapore 1 000 pieces 1 000 pieces 44.3 148 __ 17. 7. 79 Official Journal of the European Communities No L 180/ 11 Cate ­ gory CCT heading No NIMEXE code ( 1979) Description Third countries Units Quantities 30 B ex 61.04 61.04-91 ; 93 ; 98 Women's, girls' and infants' under garments : Women's, girls' and infants ' (other than babies') woven under garments other than pyjamas and night dresses, of wool , of cotton or of man-made textile fibres India Brazil Tonnes Tonnes 5 6 31 ex 61.09 61.09-50 Corsets, corset-belts, suspender-belts, bras ­ sieres , braces , suspenders, garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : BrassiÃ ¨res , woven , knitted or crocheted South Korea Philippines Brazil 1 000 pieces 1 000 pieces 1 000 pieces 98-9 181 62 39 ex 62.02 B 62.02-41 ; 43 ; 47 ; 65 ; 73 ; 77 Bed linen , table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Woven table linen , toilet and kitchen linen other than of cotton terry fabric India Brazil Tonnes Tonnes 23 83 73 ex 60.05 A II 60.05-16 ; 17 ; 19 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized , of wool , of cotton or of man-made textile fibres South Korea 1 000 pieces 26 78 ex 61.01 61.01-09 ; 24 ; 25 ; 26 ; 92 ; 94 ; 96 Men's and boys outer garments : Men's and boys' woven bath robes , dressing gowns, smoking jackets and similar indoor wear and other outer garments , except garments of catego ­ ries 6, 14 A, 14 B, 16, 17 , 21 , 76 and 79 , of wool , of cotton or of man-made textile fibres South Korea Tonnes 6.7 86 ex 61.09 61.09-20 ; 30 ; 40 ; 80 Corsets , corset-belts , suspender-belts, bras ­ sieres , braces , suspenders , garters and the like (including such articles of knitted or crocheted fabric), whether or not elastic : Corsets , corset-belts, suspender-belts, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabric), other than brassieres , whether or not elastic South Korea 1 000 pieces 74.3